TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



  

NO. 03-
01-00378-CV


 
 


 
John P. Burke, Jr., Appellant

 
v.


W. D. and Alma Donaghe, Appellees






FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY

NO. 6358-C, HONORABLE DON B. MORGAN, JUDGE PRESIDING 



		The parties have filed a joint motion to dismiss this cause because they have settled
their dispute.  We grant the motion and dismiss this cause.


  
						Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Cause Dismissed on Joint Motion
Filed:   May 16, 2002
Do Not Publish